PD-1600&1601&1602-14

                             WILLIE E.   HARDEMAN


                                No.    1891985




                              May 7,        A.D.


Abel Acosta, Clerk
Court of Criminal Appeals                                                FILED IN
P.O. Box 12308, Capirol                                          COURT OF CRIMINAL APPEALS
Austin, Texas 78711
                                                                       MAY 13 2015
Re:         COA No. 09-13-00468-CR
            Tr. Ct. No. 10-10380      PD-1601-14                     Abel Acosta, Clerk


Dear Honorable Clerk:

      Enclosed please find for filing among the papers in said above causes,
Appellant's "Brief Letter of Intent." After receipt of this said document,
please date stamp a copy and return to me for my file.

      Thank you.

                                                    Sincerely,



                                                    f.)»\'.e.?. ^AfokVllfr^
                                                    Willie E. Hardeman, #1891985
                                                    Jester III Unit
                                                    3 Jester Road
                                                    Richmond, Texas 77406
WEH/cm
C:    forwarded




                                                                  RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS
                                                                      MAY 13 2015

                                                                   Abel Acosta, Clerk
                                   WILLIE E.     HARDEMAN


                                         No.   1891985



                                         May 7, 2015


Thomas J. Burbank                                         Terrence Leon Homes

SBOT No.                                                  SBOT No.
Attorney At Law                                           ATTORNey at Law
2 Acadiana Ct.                                           455 Milam Street
Beaumonr, Texas 77706-3012                                Beaumont/ Texas 77701

Sheigh Summerlin                                          Perry Thomas
Shot No.    24051501                                      SBOT No. 19849120
Attorney at Law                                           Assistant District Attorney
3800 Park Lane                                            1001 Peearl, 3rd Floor
Port Arthur/ Texas 77642                                  Beaumont/ Texas 77701

Rodney D. Conerly                                        Thomas Maness
SBOS No.                                                  SBOT No.
Assistant District Attorney                               Distict Attorney
Jefferson County Courthouse                               Courthouse
1001 Pearl Street, 3rd Floor                              1001 Pearl St.,3rd Floor
Beaumont/ Texas 77701                                     Beaumont/ Texas 77701

                                               AND
                           HONORABLE Layne Walker, Judge
                                  252nd District Court
                                Jefferson County/ Texas
                                         Courthouse
                                   1001 Pearl Street
                                 Beaumont, Texas 77701

                        Appellant's Brief Letter of Intent

Cause Numbers: From Appeal: 09-1300467-Cr
                                 09-T3^GG468-CR
                                 09-13-00469-CR


                  From Trial:    10-10378
                                 10-10380
                                  10-10382



Dear Honorable Judge(s) and Attorneys:

       To    The Listed above attorneys, all involved in the above Cause Numbers
and   styled.    I would   like     to    direct your attention to some issues, which
may  have been overlooked, or disregaarded. First, I will make this short
as possible, considering your time and convention.
      Mainly, directed to; trial attorney and appeal attorneys, directing
your attenton to: Whe a defeendant is convicted he is entitled to the
reasonable effective assistance of counsel on direct appeal as of Right,
as demonstrated in Evitts v. Lucey,469 U.S. 387, 402-403, 105 S. Ct. 830,
83 L. Ed. 2d 821 (1985), where counsel was appointed or retained Robert v.
State, 705 S.W.2d 803, 805 (Tex. Crim. App. 1986). If I, Appellant can
demonstrate the denial of this Right of his Right I am entitled to relief in
the form of an out-of-time appeal Ex parte Axel, 757 S.W.2d 369, 374 (Tex.
Crim. App. 1988).
      I, Appellant bring this to your attention that; The Supreme Court
has stressed that an appellate counsel must master the trial records,
thoroughly research the law, and exercise judgment in identifying the
arguments that may be advanced on appel. McCoy v. Court of Appeals, Dist. 1,
486 U.S 429, 438, 108 S. Ct. 1895, loo L. Ed. 2d. 440 (1988).
      Now, in upmost respect, I Appellant/ Willie Hardeman,          trying   to bring
this letter to a close, but first/ let me say; when appellate counsel has
failed to properly follow the Rules of Appellate Procedure in prosecuting
an appeal/ resulting in the summary rejection of the Appellant's contentions/
and Appellant is entitled relief. Ex parte Diezman, 790 S.W.2d 305/ 306-307
(Tex. Crim. App. 1990). The failure to raise a valid legal claim that
necessarily would have resulted in a revesal apparently also constitutes
in ineffective assistance by appellate counsel/ see Ex parte Dangle/ 848 S.W.
2d .691, 692 (Tex. Crim. App. 1993).
       This one arguable issue I, Appellant want to point out/ and that is
double jeopardy. The most serious offense for which 1/ Appellant was convicted/
out of convictions for burglary predicated on aggravated Kidnapping and
Aggravated Kidnapping, was Aggravated Kidnapping/ and thus the Appellate
Court would have vacated my sentence for burglary with intent to commit
Aggravated Kidnapping» The     often   charged   as     a first degree felony/ while
burglary, depending on circumstances, could be charged either as a State
jail felony, second degree felony, or first degree felony.
      Appellant is demonstrating - has shown that there were arguable Issue.
My convictions under burglary count charging that I, Appellant entered the
habitation      with intent   to   commit   Aggavated    Kidnapping or that I entered
habitation      and then attempted to commit Aggravated Kidnapping in conjunction
with convictions in the same prosecution for Aggravated Kidnapping, violated
double jeopardy principles; There were no evidence that, at that time we/I
entered the house,        I intented to commit any crime (other than score drug),
especifically Aggravated Kidnapping, and thus elements of Aggravated Kidnapping
were subsumed within elements of burglary. See Gallegos v. State, 340 S.W.2d
797 (App. 4 Dist. 2011).
      I really do believed that I can claim the issue and win, with other
issues, but hopeful we can come to a compromise; due to no attempt to argue
that appeal had any basis in law or fact, nor advanced any argument, good
faith of otherwise, for the extension, modification, or reversal of existing
law.. Issues: 1. No Evidence; 2. Double jeopardy;3. No attorney for appeal;
and ineligible for probation; just to name a few.
                                                        Respectfully submitted



                                                        Willie E. Hardeman, #1891985
WEH/cm
cc:      file
C:       forwarded